     Case 2:19-cv-00553-WDK-AS Document 50 Filed 07/17/20 Page 1 of 1 Page ID #:240



 1    KATHRYN E. VAN HOUTEN (143402)                                        JS-6
      IRSFELD, IRSFELD & YOUGER, LLP
 2
      700 NORTH BRAND BLVD., SUITE 620
 3    GLENDALE, CA 91203
      Telephone: (818-242-6859)
 4    Facsimile: (818-240-7728)
 5
      Attorney for Plaintiff

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,           )                CASE NO.: 2:19-cv-00553-WDK-AS
11                                         )
                        Plaintiff,         )
12                                         )              [PROPORSED] ORDER OF
      vs.                                  )              DISMISSAL
13
                                           )
14    JOSE L. TISCARENO                    )
                                           )
15                      Defendant.         )
      ____________________________________
16

17

18                                                    ORDER
19
             IT IS ORDERED that this action be dismissed in its entirety and as to all parties, claims
20
      and causes of action with prejudice, with Plaintiff and Defendant to each bear their own costs,
21

22    attorney’s fees and expenses incurred in this matter and against one another.

23

24
      DATED: July 17, 2020                 _______________________ _________
25                                         Hon. William D. Keller
                                           UNITED STATES DISTRICT JUDGE
26

27

28
